Exhibit 10.13(c)

June 1, 2015

 

Secor Capital Advisors L.P.

One Penn Plaza – Suite 4625

New York, New York 10119

Attention: Mr. Sanjay Malhotra

 

  Re: Management Agreement Renewal

Dear Mr. Malhotra:

We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2016 and all
other provisions of the Management Agreement will remain unchanged.

 

  •   Secor Master Fund L.P.

  •   Emerging CTA Portfolio L.P.

  •   MSSB Spectrum Technical L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen at
212-296-1320.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:  

/s/ Patrick T. Egan        

  Patrick T. Egan   President and Director

 

SECOR CAPITAL ADVISORS L.P. By:  

/s/ Raymond Iwanowski         

Print Name:     Raymond Iwanowski

PE/kg